Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the Zoning Board of Appeals of the City of Yonkers, made May 19, 1959, which granted the intervenors-respondents’ application for a variance of the side yard requirement as to one of two motel buildings which they proposed to erect, art a time when the special exception use had not yet been approved by the Common Council of the City of Yonkers. The proceeding has been transferred to this court for disposition (Civ. Prac. Act, § 1296) by order of the Supreme Court, Westchester County, made September 12, 1959. Determination confirmed and petition dismissed, without costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.